Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 1 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 2 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 3 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 4 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 5 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 6 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 7 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 8 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 9 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 10 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 11 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 12 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 13 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 14 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 15 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 16 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 17 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 18 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 19 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 20 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 21 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 22 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 23 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 24 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 25 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 26 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 27 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 28 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 29 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 30 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 31 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 32 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 33 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 34 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 35 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 36 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 37 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 38 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 39 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 40 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 41 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 42 of 43
Case 2:20-ap-01160-NB   Doc 1 Filed 07/17/20 Entered 07/17/20 15:28:34   Desc
                        Main Document    Page 43 of 43
